384 F.2d 713
Carl Lee HANKINS, Appellant,v.UNITED STATES of America, Appellee.
No. 21383.
United states Court of Appeals Ninth Circuit.
Sept. 21, 1967.

Evelyn Magnes, San Jose, Cal., for appellant.
William M. Byrne, Jr., U.S. Atty., Los Angeles, Cal., for appellee.
Before POPE, BROWNING, and ELY, Circuit Judges.
PER CURIAM:


1
Appellant asks us to re-examine the federal rule permitting convictions on the uncorroborated testimony of an accomplice (Williams v. United States, 308 F.2d 664 (9th Cir. 1962)), pointing out that a majority of the states now require corroboration of such testimony.  However, upon examination of the record we agree with the government that the testimony of the accomplice in this case was corroborated by evidence that appellant's fingerprints appeared on one of the money orders involved in the series of related transactions which formed the basis for the charge against appellant under 18 U.S.C. 287.


2
Affirmed.